DETAILED ACTION
The amendment and RCE filed on 01/19/2021 has been entered and fully considered. Claims 1-42 are canceled. Claims 43-60 are newly added and pending.

Response to Amendment
In response to amendment, the examiner establishes 112, second paragraph rejection, and rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43, 51 and 55 recite “a dispensable product” without specifically defining the relation between the dispensable product and the container, which renders the claim unclear and indefinite. Since it is not apparent as where the dispensable product comes from. For examination purpose, examiner assumes that the dispensable product is dispensably disposed within said container.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 43-60 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2006/0035288) (Green) in view of Hood et al.  (US 2011/050431) (Hood) and Shiells (Chemical Science Blog, 2010).
Regarding claim 43, 49, 51 and 55-56, Green discloses a package comprising:
a container (e.g. bottle of liquor) (par [0004][0023]); 
a closure for closing the container (par [0004][0023]); and
an anti-counterfeit indicator (a test strip) wherein when said indicator is exposed to a sample of said beverage, said indicator indicates that said beverage is authentic by producing a response (e.g. colored strip) that can be visually observed by a person without using a separate instrument (Fig. 3, par [0040][0041]).
While Green discloses that “a label could be incorporated into the product packaging and could encode information on what two or more marker substances should be present in the liquid or food product. The label and marker system could be read together to provide a more secure and difficult to circumvent validation system.” (par [0026]), Green does not specifically disclose that the anti-counterfeit indicator is carried by the container, the indicator including a plurality of regions arranged relative to each other, the plurality of regions of the indicator being provided with one or more reagents that are reactive to an associated chemical compound or to the presence of an amount of an associated chemical compound, wherein the one or more reagents are disposed within the plurality of regions such that the plurality of regions is configured to produce a visual response in the form of a first discernible pattern indicative of a first flavor profile when the indicator is exposed to a dispensable product having the first flavor profile and to produce a visual response in the form of a second discernible pattern indicative of a second flavor profile when the indicator is exposed to a dispensable product having the second flavor profile.
However, one of ordinary skill in the art would have recognized that the anti-counterfeit indicator carried by the container would make the on-site test more convenient.   For example, Hood teaches option (ii) that the indicator (615) is removably 
Hood also discloses that the indicator including a plurality of regions (module) arranged relative to each other (Fig. 2A), the plurality of regions of the indicator being provided with one or more reagents (e.g. 145, 155) that are reactive to an associated chemical compound (e.g. 125)or to the presence of an amount of an associated chemical compound (Fig. 2A, par [0058]), wherein the one or more reagents are disposed within the plurality of regions such that the plurality of regions is configured to produce a visual response in the form of a first discernible pattern indicative of a first flavor profile when the indicator is exposed to a dispensable product having the first flavor profile and to produce a visual response in the form of a second discernible pattern indicative of a second flavor profile when the indicator is exposed to a dispensable product having the second flavor profile (various regions configured from different materials would allow for ready identification of sensed substances by a system or network, such as by logic-based processes) (par [0058]). 
Shiells also teaches a visual response in the form of a first discernible pattern (patterns emerged for different wine varietals) indicative of a first flavor profile when the indicator is exposed to a dispensable product having the first flavor profile and to produce a visual response in the form of a second discernible pattern indicative of a second flavor profile when the indicator is exposed to a dispensable product having the second flavor profile (to fingerprint a wide variety of red wines to confirm their authenticity) (page 1).
At time of the intention, it would have been obvious to one of ordinary skill in the art to modify Green and incorporate the indicator including a plurality of regions arranged relative to each other, the plurality of regions of the indicator being provided with one or more reagents that are reactive to an associated chemical compound or to the presence of an amount of an associated chemical compound, wherein the one or more reagents are disposed within the plurality of regions such that the plurality of regions is configured to produce a visual response in the form of a first discernible pattern indicative of a first flavor profile when the indicator is exposed to a dispensable 
Regarding claim 44 and 52, having a reference displaying for purposes of comparison to the anti-counterfeit indicator is conventional.
Regarding claim 45, 53 and 59, Hood teaches that wherein the one or more reagents included in the plurality of regions produce the first discernible pattern indicative of the first flavor profile and the second discernible pattern indicative of the second flavor profile based on alcohol or phenol compounds that are reactive to the one or more reagents (Fig. 2A, par [0058]).
Regarding claim 46, Hood teaches that wherein the anti-counterfeit indicator is permanently carried by the container (Fig. 1).
Regarding claim 47 and 57, Hood teaches that wherein the anti-counterfeit indicator is carried by the container as a sol-gel film (par [0059]) formed on an external surf ace of the container (Fig. 6, par [0077]).
Regarding claim 48, Green discloses that wherein said indicator comprises a label (par [0021]). A person skilled in the art would have recognized that indicator associated with the container would make the on-site test convenient. Thus, it would have been obvious to one of ordinary skill in the art to have the indicator carried by the container as a label applied to an external surface of the container, in order to perform on-site test.
Regarding claim 50, 54 and 60, Hood teaches that wherein each of the first discernible pattern and the second discernible pattern includes a shape or a word (par [0071][0078]).
Regarding claim 58, Green discloses that the package set further comprising a closure for closing the container (par [0004][0023]). Hood discloses that wherein the anti-counterfeit indicator is carried by the closure (Fig. 6, par [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797